Citation Nr: 1758531	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  11-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to an increased rating for nasal frontal ethmoid fracture with postoperative septoplasty, currently rated at 10 percent disabling.

2. Entitlement to service connection for rhinitis, to include as secondary to service-connected nasal frontal ethmoid fracture with postoperative septoplasty and sinusitis.

2. Entitlement to a total disability rating for individual unemployability based on service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to an increased rating for nasal frontal ethmoid fracture with postoperative septoplasty. The Veteran, in an April 2010 Statement in Support of Claim form, raised the issue of entitlement to TDIU, where he discussed, inter alia, his "nose problem," which he indicated "caused a severe loss of quality of life." He also submitted a formal application for TDIU in October 2010. The claim was subsequently denied in a March 2013 rating decision. Jurisdiction over this case was subsequently transferred to the RO in Honolulu, Hawaii, and that office forwarded the appeal to the Board.

In May 2013, the Veteran testified before Veterans Law Judge (VLJ) Mark Halsey via videoconference. A transcript of that proceeding is of record (Virtual VA). In January 2017, the Board mailed the Veteran a letter notifying him that the VLJ who presided over the May 2013 hearing was no longer employed by the Board. The letter notified the Veteran of his right to another hearing before a different VLJ. In a January 2017 correspondence, the Veteran waived his right to another hearing.




By way of background, this matter was last before the Board in April 2017. The Board found that the issue of entitlement to service connection for sinusitis had been raised by the record, as a VA examination in December 2016 resulted in the Veteran being diagnosed with sinusitis. The Board granted service connection for that disability in the first instance, with a rating of 50 percent. The Veteran did not express disagreement with the rating for sinusitis. As such, that issue is not before the Board and will not be addressed. 

In the same December 2016 examination referenced above, however, the Veteran was also diagnosed with rhinitis. VA has a duty to investigate whether a condition that is not directly related to service is secondarily related to service when information is obtained during the processing of the claim that reasonably indicates that the cause of the condition is a disease or other disability that may be associated with service. See DeLisio v. Shinseki, 25 Vet. App. 45, 54 (2011). While the issue of service connection for rhinitis was addressed in the Board's April 2011 remand, the issue did not appear on the cover of said remand. Accordingly, the current claim has been expanded to include the issue of entitlement to service connection for rhinitis, to include as secondary to service-connected nasal frontal ethmoid fracture with postoperative septoplasty and sinusitis. See DeLisio, 25 Vet. App. at 54; 38 C.F.R. § 3.310(a) (2017).

The Board remanded the issues of entitlement to an increased rating in excess of 10 percent for nasal frontal ethmoid fracture with postoperative septoplasty, entitlement to service-connection for rhinitis, and entitlement to TDIU. However, for the reasons discussed below, the requested remand actions were not completed and the case must once again be remanded. Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As discussed above, the Board remanded the issues on appeal for further development. Specifically, on remand the Board instructed the December 2016 examiner to provide an addendum opinion to determine whether the Veteran's diagnosis of rhinitis was proximately due to or as a result of any of the Veteran's service connected disabilities, to include nasal frontal ethmoid fracture with postoperative septoplasty and sinusitis. In addition, the RO was instructed to obtain any outstanding VA and private medical records. 

The Board notes that requests have been made to obtain the Veteran's medical records. Unfortunately, to date, no action has yet to be taken on the Board's April 2017 remand instructions concerning the addendum medical opinion. Accordingly, the Board must again remand these issues. The Court of Appeals of Veterans Claims (Court) has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required. Stegall, 11 Vet. App. 268 (1998).

In the Board's April 2017 remand, the issue of TDIU was found to be inextricably intertwined with consideration for a higher evaluation for nasal frontal ethmoid fracture with postoperative septoplasty. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue)). Accordingly, this issue cannot be adjudicated without further consideration of the Veteran's increased rating claim.

While the Board notes that the Veteran has met the schedular threshold for a grant of TDIU for the entire period on appeal, the Board also notes that the record in this case indicates that the Veteran has worked full-time as a mail carrier for the United States Postal Service since 1983. Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (a)(1) (2017). Thus, if the Veteran is currently gainfully employed as a full-time mail carrier, his claim for TDIU must be denied on this basis. Accordingly, on remand, an inquiry must be made as to the Veteran's current employment status. 

Should the aforementioned development reveal that the Veteran has not been gainfully employed for the period on appeal, then a new VA Examination is warranted in connection with the TDIU claim. The Board notes that since the June 2011 VA TDIU Examination, service connection has been granted for additional disabilities. Most notably, the Veteran was granted a 50 percent rating for sinusitis. As the last VA Examination did not contemplate the disabilities that were service-connected during the pendency of the appeal, there is not enough information before the Board to determine whether a grant of TDIU is warranted without the Veteran being afforded a new examination (again, conditioned upon his employment status). 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who conducted the December 2016 Sinusitis/Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ examination for an addendum opinion. The record and a copy of this Remand should be made available to the examiner. A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. The examiner should provide an addendum opinion addressing the following:

(a) Whether it is at least as likely as not (50 percent probability or more) the Veteran's rhinitis was proximately due to or the result of any of his service-connected diseases or injuries, to include nasal frontal ethmoid fracture with postoperative septoplasty and sinusitis. 

(b) Whether it is at least as likely as not (50 percent probability or more) that any of his service-connected diseases or injuries, to include nasal frontal ethmoid fracture with postoperative septoplasty and sinusitis, aggravated (permanently made worse) the Veteran's rhinitis. If so, the examiner should describe the extent of aggravation with as much detail as possible.

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2. The Veteran should be instructed to complete an Application for Increased Compensation Based on Unemployability (VA Form 21-8940). 

If, and only if, the form indicates that the Veteran has not been gainfully employed during the entire pendency of the appeal, the Veteran should be scheduled for a VA TDIU examination. The Veteran's claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished. 

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion regarding the assessment of the effects of the combination of the Veteran's service-connected disabilities on his ability to perform tasks in a work-like setting.  If, in light of the development addressed above, service connection is granted for rhinitis, then this disability should also be considered by the examiner in his examination.

The examiner should consider the Veteran's education, experience, and occupational background in determining the Veteran's capabilities to perform work appropriate tasks in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders. 

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

3. When the development requested has been completed, the case should be readjudicated by the AOJ, to include TDIU. If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




